Citation Nr: 0517972	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-15 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran served on active duty from December 1950 to July 
1951.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

A November 2003 Board decision found that new and material 
evidence had been submitted to reopen the claim for service 
connection for bilateral hearing loss.  And after reopening 
this claim, the Board remanded it to the RO for additional 
development - including obtaining a VA medical opinion 
concerning the cause of the hearing loss.  The Board also 
remanded the claim for service connection for tinnitus, in 
part for this same reason.  The RO since has completed the 
development requested, continued to deny these claims, and 
returned them to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss, initially stemming 
from ear infections, clearly and unmistakably pre-existed his 
active military service but nonetheless was exacerbated 
during service beyond its' natural progression due to 
acoustic trauma, especially on a firing range.

2.  The veteran also experiences bilateral tinnitus from the 
acoustic trauma in service.




CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1111 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(b) (2004).  

2.  The veteran's bilateral tinnitus was incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), was signed into law on November 
9, 2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA requires that VA notify the veteran of the type of 
evidence needed to substantiate his claims, including 
apprising him of whose specific responsibility - his or 
VA's, it is for obtaining the supporting evidence.  The VCAA 
also requires that VA give him an opportunity to submit any 
relevant evidence in his possession, and that VA assist him 
in obtaining evidence necessary to substantiate his claims, 
but VA is not required to provide this assistance if there is 
no reasonable possibility that it would aid in substantiating 
the claims.  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

Here, the evidence of record is sufficient to grant both of 
the claims, so even if there has not been compliance with the 
duty to notify and assist provisions of the VCAA, this is 
merely inconsequential.  See, e.g., Pelegrini v. Principi, 18 
Vet. App. 112, 119 (2004) ("Pelegrini II"); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  So 
the Board will proceed to address the merits of the claims.  



II.  Factual Background

The veteran's service personnel records indicate that his 
military occupational specialty (MOS) was infantryman and 
cannoneer.  He also had training as an ammunition handler.  

The December 1950 service entrance examination revealed the 
veteran's hearing of the whispered voice was 15/15 in each 
ear.  

In early May 1951 the veteran had a marginal perforation of 
his right eardrum, but there was no problem involving his 
left eardrum.  It was noted that he had not had any ear 
trouble (infection) for the past 5 years.  His hearing was 
"apparently" normal, except for firing range audiogram.  

A clinical abstract, dated May 16, 1951, shows the veteran 
reported having impaired hearing with occasional earaches 
since 1946 (so prior to entering the military).  Concerning 
his current problems, it was noted that his hearing was 
normal except when on the firing range.  On examination he 
had a large marginal perforation of his right eardrum and his 
left eardrum was retracted.  

Audiometric testing indicated the pure tone thresholds, in 
decibels, were as follows:

Hertz	512	1,024	2,048	4,096

Right	35	45	40	40	
Left	 	20	20	30	35	

The veteran's hearing of the whispered voice was 3/15 and 
7/15 in his right and left ears, respectively, and his 
hearing of the spoken voice was 5/20 in his right ear and 
15/20 in his left ear.  The pertinent diagnoses were:  1) 
otitis media, chronic, non-suppurative, bilateral, and 2) 
deafness, mixed type, n.e.c., secondary to otitis media.  It 
was determined this condition existed prior to veteran's 
entry into service, and that there had been no aggravation of 
this condition during service.  

One day later, on examination for airborne training, the 
veteran's hearing of the whispered voice was 6 inches in the 
right ear and 10/15 in the left ear, while his hearing of the 
spoken voice was 20/20 in both ears.  The diagnosis was 
recurrent otitis media.  His was considered disqualified for 
military service.

A June 1951 Report of Medical Board Proceedings reflects 
diagnoses of bilateral chronic nonsuppurative otitis media 
and deafness, mixed type, n.e.c., secondary to otitis media.  
Each was found to have pre-existed service, not to be 
incident to service or to have been permanently aggravated by 
service.

Audiometric testing in July 1951 for Medical Discharge found 
pure tone thresholds, in decibels, as follows

Hertz	500	1,000	2,000	3,000		4,000

Right	34	45	40	Not tested			40
Left	 	20	20	30	Not tested			35

The veteran's service in the military ended that same month.

VA outpatient treatment reports, dated from March to June 
1995, do not mention any clinical findings of hearing loss or 
an ear condition.  

Kenneth H. Johns, a private audiologist, reported in October 
2001 that, when audiometric testing was done in September 
2001, the veteran had a significant bilateral hearing loss - 
with his left ear being better.  He had reported no family 
history of hearing loss and no post-service hearing loss, but 
he said that he had been exposed to very loud noises while in 
the military.  Audiologist Johns stated that it was very 
common for the hearing loss of the type the veteran had to be 
caused by noise exposure, either repeated or even from a one-
time occurrence.  The report of the audiometric testing 
reveals the veteran also complained of bilateral tinnitus 
and that a hearing aid was recommended for each ear.  

A VA audiologist who examined the veteran in November 2004 
reviewed his claims file for his pertinent medical history.  
The findings and conclusions in service were repeated, i.e., 
the chronic otitis media and hearing loss of the right ear 
pre-existed service and were not aggravated during the 
veteran's short period of service, and that because his left 
ear was normal at service discharge, no current left ear 
condition or hearing loss would be related to service.  It 
was reported that a tympanoplasty 20 years ago had not been 
completely successful.  He had experienced tinnitus in his 
right ear prior to service and before his post-service 
surgery, which was a pre-existing disorder that would not be 
related to noise exposure in service.  Audiometric testing 
found elevated puretone threshold levels in each ear on air 
conduction testing.

The veteran also underwent a VA otolaryngological (ENT) 
examination in November 2004, and the evaluating physician 
also reviewed the claims file for the veteran's pertinent 
medical history.  It was noted that, after only seven months 
of service he was hospitalized for an ear infection and a 
punctured eardrum.  He reported that when he was on the 
firing line he experienced significant hearing loss, to the 
point that he could not understand speech.  He used an early 
type of hearing aid in the 1950s.  His hearing loss during 
service was not "terribly" significant, but over the years 
he had undergone surgery that had left him with a severe 
mixed hearing loss with a large conductive component and with 
a significant high tone nerve hearing loss.  He had a severe 
retraction of the left eardrum during service, when he had a 
mixed hearing loss with a significant high tone hearing loss.

The VA ENT specialist indicated the veteran's bilateral high 
tone hearing losses could account for his tinnitus.  However, 
the veteran reported that he did not have tinnitus until he 
had ear surgery, which was several years after military 
service.  On the other hand, he apparently had a temporary 
threshold shift of his hearing acuity following exposure to 
noise during service on a firing line.  The VA ENT specialist 
went on to state that, "[t]his temporary threshold shift as 
by definition has some permanent threshold shift, certainly 
would have affected [the veteran's] cochlea and sensorineural 
hearing loss, which, in [the specialist's] opinion 
does contribute to the hearing loss that [the veteran] 
currently exhibits."

The VA ENT specialist further stated that "[t]he tinnitus, 
though it did not start at that time, probably had its onset 
when the [veteran] was exposed to the original noise.  The 
[veteran's] audiograms upon early entry into the military do 
not show terribly significant hearing loss but ... I think it 
was aggravated beyond its natural progression by the clear-
cut history of the temporary threshold shift.  The tinnitus 
again was perhaps related to the acoustic trauma and the 
previous exposures, though this cannot be related directly 
time-wise to the onset of the tinnitus."  The VA ENT 
specialist further noted this is a difficult and complicated 
case.

III.  Governing Laws and Regulations

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.; See, too, Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

Service connection also may be granted for any disease 
initially diagnosed after discharge from service, when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).



Certain conditions, such as sensorineural hearing loss, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within 1 year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Here, the service medical records (SMRs) have been at least 
partially damaged by a July 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, which 
is a military records repository.  See Jolly v. Derwinski, 
1 Vet. App. 37, 38 (1991).  Fortunately, though, several of 
these records are still legible, as they were discussed.

In O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), it was 
held that where the service medical records are damaged, lost 
or presumed destroyed, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.

While there is a heightened duty to consider the benefit of 
the doubt doctrine when a veteran's SMR's are damaged, lost, 
or destroyed, this does not actually lower the threshold for 
an allowance of a claim, for example where the evidence 
almost but not quite reaches the positive-negative balance.  
This misinterprets 38 U.S.C.A. § 5107(a).  Rather, the case 
law of the Court does not establish a heightened "benefit of 
the doubt," only a heightened duty of the Board to consider 
the applicability of the benefit of the doubt doctrine.  In 
other words, the legal standard for proving a claim is not 
lowered; rather, the Board obligation to discuss and evaluate 
evidence is heightened.  Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  



IV.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2004).

Because the veteran was discharged from active military 
service for both bilateral otitis media and hearing loss, 
which were listed in the June 1951 Report of Medical Board 
Proceedings to have pre-existed his military service and not 
been aggravated during service, the initial issue is whether 
it must be presumed that he was in sound physical health when 
he began serving on active duty.

Under 38 U.S.C.A. § 1111 (West 2002) and 38 C.F.R. § 3.304(b) 
(2004), where no preexisting condition is noted upon a 
service entrance examination, the veteran is presumed to have 
been in sound condition.  The burden falls on the government 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability both preexisted and 
was not aggravated during service.  The government may show a 
lack of aggravation by establishing there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition, 
under 38 U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected benefits.  If 
the government fails to rebut the presumption of soundness 
under 38 U.S.C.A. § 1111, the veteran's claim is one of 
direct service connection.  See VAOPGCPREC 3-2003 (July 16, 
2003).  See also the amended version of 38 C.F.R. § 3.304(b) 
(published at 70 Fed.Reg. 23207-23029 (May 4, 2005)), 
effective May 4, 2005, to all claims, such at the current 
claim, pending on that date and incorporating the last seven 
words of 38 U.S.C.A. § 1111 ("and was not aggravated by such 
service") to make the regulation consistent with VAOPGCPREC 
3-2003.

Generally, weighing the probative value of favorable and 
unfavorable evidence, including medical opinions, does not 
rise to clear and unmistakable evidence for the purpose of 
rebutting a presumption of aggravation (or of soundness).  
See, e.g., Cotant v. Principi, 17 Vet. App. 116 (2003).

In rebutting the presumption of soundness, neither the 
statute, 38 U.S.C.A. § 1111, nor the regulation, 38 C.F.R. 
§ 3.304(b), limit the evidence considered to only 
contemporaneous service medical records.  Rather, the 
regulation indicates that all evidence of record is to be 
considered.  Indeed, 38 C.F.R. § 3.304(b)(1) specifically 
provides that consideration is to be given to "records made 
prior to, during or subsequent to service, together with 
other lay and medical evidence concerning [] inception, 
development and manifestations of the particular condition."  
Harris v. West, 203 F.3d 1347, 1350 - 51 (Fed. Cir. 2000).  
However, "a bare conclusion, even one written by a medical 
profession, without a factual predicate in the record does 
not constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness."  Miller v. 
West, 11 Vet. App. 354, 347 (1998).  

"While contemporaneous clinical evidence or recorded history 
may often be necessary to satisfy the heavy burden of 
rebutting the statutory presumption of soundness [] there is 
no absolute rule in the statute, the regulation, or the case 
law requiring such evidence before the presumption [of 
soundness] can be rebutted.  [Where] a later medical opinion 
is based on statements made by the veteran about the 
preservice history of his condition, contemporaneous clinical 
evidence and recorded history may not be necessary."  Harris 
v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).  

Here, the November 2004 VA audiologist stated the veteran did 
not have any hearing loss in the left ear at service 
discharge.  But the audiometric testing during military 
service shows the veteran did indeed meet the criteria of 
38 C.F.R. § 3.385 for a hearing loss in this ear, just as he 
had a hearing loss in his right ear during service (Note:  
this result is obtained after converting the threshold levels 
recorded under the old ISO standard to the modern ANSI 
units).  So the conclusion by the November 2004 VA 
audiologist that the current hearing loss in the left ear is 
not related to service lacks probative value in this specific 
respect because of this erroneous predicate.  Indeed, the 
evidence is both clear and unmistakable that the veteran had 
a bilateral hearing loss before entering the military, more 
likely than not as a result of recurrent ear infections.

The clinical records since service confirm the veteran now 
has a sensorineural (high tone) component to his current 
hearing loss.  The private audiologist stated that hearing 
loss of this nature is generally consistent with acoustic 
trauma (while recurrent ear infections are generally more 
consistent with the presence of a conductive hearing loss).  
More specifically, the opinion in November 2004 of a VA ENT 
specialist, while not absolutely definitive, nevertheless was 
that the veteran's bilateral hearing loss (even if 
preexisting service) underwent a permanent increase in 
severity during service - beyond its natural progression, 
primarily as a result of the acoustic trauma on the firing 
range.  And this specialist's opinion is consistent with the 
notation in service that the veteran's hearing acuity was 
normal except when on the firing range.  In fact, this 
opinion also is consistent with the history related by the 
veteran to that VA examiner in November 2004.

In sum, the evidence as a whole clearly and unmistakably 
demonstrates the veteran had a bilateral hearing loss prior 
to service from recurrent ear infections.  But this pre-
existing hearing loss underwent an increase in severity 
during service, beyond its natural progression, due to 
acoustic trauma especially on the firing range.  The VA ENT 
specialist concluded this in November 2004, as had the 
private audiologist Kenneth H. Johns in his earlier statement 
in October 2001.  So the veteran is entitled to service 
connection for bilateral hearing loss on the basis of 
aggravation of a preexisting condition.

V.  Bilateral Tinnitus

The first clinical evidence of tinnitus is the 2001 report of 
the private audiologist Kenneth H. Johns.  The November 2004 
VA audiologist stated the veteran reported having tinnitus in 
his right ear prior to service.  However, the VA ENT 
specialist reported in his November 2004 evaluation that the 
veteran denied having tinnitus until after his post-service 
ear surgery.  In any event, this ENT specialist indicated 
that, while the veteran's current tinnitus could not be 
directly related "time-wise" to acoustic trauma in service, 
it "was perhaps related to the [this]."  The VA ENT 
specialist also stated the tinnitus "probably had its onset 
when [] exposed to the original noise [during service]."  

Because this conclusion is consistent with the opinion of the 
private audiologist, and resolving all reasonable doubt in 
the veteran's favor, the Board concludes his current 
bilateral tinnitus originated in service.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


